DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
Lines 1-2, “The present disclosure relates generally to agriculture.  For example, embodiments of the present disclosure include” should be removed.
Line 3, “a seed” (second instance) should be removed.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
[0064], line 4, “mov3ment” should be --movement--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 2, recites “a capturing element.”  It is unclear whether this may be interpreted as a different component from the protrusions as recited in claim 1, line 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-7, 10-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garner (U.S. 2016/0128267).
Regarding claim 1, Garner discloses (Fig. 1-20) a seed capture device for a seed meter, the seed capture device comprising: a movable element (seed loader 36) configured to capture seeds from a seed disk (seed meters 22a, 22b) of a seed meter, wherein the movable element comprises protrusions (paddles 50) that pass over seed holes in the seed disk to contact and capture the seeds from the seed disk (Fig. 2), wherein the protrusions convey the captured seeds away from the seed disk (from pickup locations 40 to drop off location 42; Fig. 2); and a power transmission element (Fig. 6-7; shaft 44, mechanical drive 58) operably coupled to the movable element to drive the movable element when the seed meter is in operation and operably coupled to a mechanical contact element (Fig. 6-7; teeth 62) of the seed disk of the seed meter to drive the power transmission element when the seed meter is in operation.
Regarding claim 3, Garner further discloses (Fig. 6-7) that the mechanical contact element (teeth 62) is positioned in a peripheral region of the seed disk.
Regarding claim 4, Garner further discloses (Fig. 6-7) that the power transmission element comprises at least one of a gear and a rotary axle (bevel gears and shaft 44).
Regarding claim 5, Garner further discloses (Fig. 3-5) that the moving element (wheel loader 36) comprises at least one of a conveyor, a wheel, a belt, an elevator, or another rotating element.
Regarding claim 6, Garner further discloses (Fig. 3-5) that the movable element comprises a capturing element comprising at least one of fins, bristles, teeth (paddles 50), claws, forceps, pinchers, grabbers, and resilient surfaces (arms 41).
Regarding claim 7, Garner further discloses (Fig. 1-20) that the seed capture device is supported by the seed meter (seed meter assembly 16) and is operably coupled to a seed transport element (seed delivery mechanism 32) to pass seeds from the seed disk to the seed transport element when the seed meter is in operation, wherein the seed transport element is configured to transport seeds from the seed capture device to soil for planting ([0019], lines 1-4).
Regarding claim 10, Garner further discloses (Fig. 1-20) that the seed transport element comprises a seed conveyor or a seed conductor ([0019], lines 4-8).
Regarding claim 11, Garner further discloses (Fig. 6-7) that movement of the movable element is synchronized with the movement of the seed disk (the movable element and seed disks moving correspondingly due to the power transmission; [0039], lines 1-9).
Regarding claim 13, Garner discloses (Fig. 1-20) a system for seed singulation and dispensation, the system comprising: a seed meter (seed meter assembly 16) equipped with a seed disk (seed meters 22a, 22b) including seed holes (apertures 26); a seed capture device (seed loader) configured to capture seeds from the seed disk, wherein the seed capture device comprises protrusions (paddles 50) that pass over the seed holes in the seed disk to contact and capture the seeds from the seed disk (Fig. 2), wherein the protrusions convey the captured seeds away from the seed disk (Fig. 2; from pickup location 40 to drop off location 42); and a seed transport element (seed delivery mechanism 32) configured to transport seeds from the seed capture device to soil for planting, wherein the seed capture device is operably coupled to the seed disk and the seed transport element is positioned adjacent to the seed capture device.
Regarding claim 14, Garner further discloses (Fig. 10-20) that the seed capture device is coupled to the seed disk with an arc assembly that partially encompasses the peripheral region of the seed disk (seed loader 36 being interconnected with the seed disks and their respective housings, which comprise arc-shaped assemblies that accommodate the disks).

Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Godart (U.S. 20220159902).
Regarding claim 13, Godart discloses (Fig. 1-16) a system for seed singulation and dispensation, the system comprising: a seed meter equipped with a seed disk (distributor disk 7) including seed holes (pockets 9); a seed capture device (singling wheel 100, 200, 300) configured to capture seeds from the seed disk, wherein the seed capture device comprises protrusions (partitions 103, 203, 303) that pass over the seed holes in the seed disk to contact and capture the seeds from the seed disk (as shown in Fig. 9), wherein the protrusions convey the captured seeds away from the seed disk ([0059], [0074]); and a seed transport element (cleated conveyor 17) configured to transport seeds from the seed capture device to soil for planting, wherein the seed capture device is operably coupled to the seed disk and the seed transport element is positioned adjacent to the seed capture device.
Regarding claim 15, Godart further discloses that the seed capture device and the seed disk are coupled to each other to form an assembly that is removable and replaceable in the seed meter as a whole (while this is not explicitly disclosed, one could detach both the seed disc and singling wheel and remove or replace them together).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Godart in view of Noer (U.S. 2016/0100519).

Regarding claim 1, Godart discloses (Fig. 1-16) a seed capture device for a seed meter, the seed capture device comprising: a movable element (singling wheel 100, 200, 300) configured to capture seeds from a seed disk (distributor disk 7) of a seed meter (distribution assembly 1), wherein the movable element comprises protrusions (partitions 103, 203, 303) that pass over seed holes in the seed disk to contact and capture the seeds from the seed disk (best shown in Fig. 9), wherein the protrusions convey the captured seeds away from the seed disk ([0059], [0074]).

Godart does not disclose a power transmission element operably coupled to the movable element to drive the movable element when the seed meter is in operation and operably coupled to a mechanical contact element of the seed disk of the seed meter to drive the power transmission element when the seed meter is in operation.
However, Noer discloses (Fig. 2-11) a movable element (gear B1) comprising a power transmission element (movement gear B3) to drive the movable element when a seed meter is in operation and operably coupled to a mechanical contact element (dents V3) of a seed disk (V1) of the seed meter to drive the power transmission element.  The movable element of Noer captures and delivers seeds away from the seed disk, similar to that of Godart.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the movable element of Godart with a power transmission element operably coupled to the seed disk, as taught by Noer.  Doing so would provide a driving force to the two rotationally-synchronized components without the need for multiple power sources.
Regarding claim 2, in the combination above, Noer further discloses (Fig. 2-11) that the power transmission element is positioned and configured to receive mechanical energy from the seed disk and to transmit at least some of the mechanical energy to the movable element (energy is provided to the seed disk V1 via gear 222 and transmitted therethrough to movable elements B1-E1).
Regarding claim 7, Godart further discloses (Fig. 1-16) that the seed capture device is supported by the seed meter (distribution assembly 1) and is operably coupled to a seed transport element (cleated conveyor 17) to pass seeds from the seed disk to the seed transport element when the seed meter is in operation, wherein the seed transport element is configured to transport seeds from the seed capture device to soil for planting (Fig. 10-16).
Regarding claim 8, Godart further discloses (Fig. 4-9) that the seed capture device comprises an auxiliary element (guide 11) adjacent to the movable element, wherein the auxiliary element is positioned and configured to guide seeds from the movable element to the seed transport element (best shown in Fig. 9).
Regarding claim 9, Godart further discloses (Fig. 4-9) that the auxiliary element is movable or fixed relative to the seed meter.
Regarding claim 12, Godart further discloses that the seed capture device and the seed disk are coupled to each other to form a single assembly that is removable and replaceable as a whole in the seed meter (while this is not explicitly disclosed, one could detach both the seed disc and singling wheel and remove or replace them together).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (CN 104956815) Fig. 3; similar construction to Godart above, including a ring assembly (110) encompassing a periphery of the seed disk.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/I.A.N./Examiner, Art Unit 3671